Citation Nr: 1146423	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, to include entitlement to separate compensable disability ratings for bilateral lower extremity peripheral neuropathy.

2.  Entitlement to an initial compensable disability rating for bilateral sensorineural hearing loss. 


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision, which granted service connection for diabetes mellitus type 2 with erectile dysfunction and subjective peripheral neuropathy of the bilateral lower extremities associated with herbicide exposure, assigning a 20 percent evaluation, effective August 17, 2006, and granted service connection for bilateral sensorineural hearing loss, assigning a 0 percent evaluation, effective August 17, 2007.  In an August 2008 rating decision, RO continued the noncompensable disability rating for the Veteran's bilateral sensorineural hearing loss.

In August 2009, the Veteran testified at a hearing before a Decision Review Officer.  In November 2010, the Veteran testified at a hearing before the undersigned Veteran Law Judge.  Transcripts of these hearings have been associated with the record.

The Board notes that an additional VA medical record was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued with respect to the issues on appeal.  However, as this evidence essentially duplicates evidence already of record, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims as done below.

Additionally, the Board notes that, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, however, the Board notes that a request for a temporary claims file revealed that the RO is currently processing a claim for entitlement to TDIU.  As such, the Board will not address the issue of entitlement to TDIU in this determination, so as not to interfere with any actions currently being undertaken at the RO with respect to this claim. 

The Board notes that the Veteran has a current diagnosis of hypertension.  Additionally, the January 2008 VA examiner concluded that the Veteran's hypertension developed after the diagnosis of diabetes mellitus and is as likely due to the diabetes mellitus and as likely to obesity.  As this matter has not been adjudicated, the Board lacks jurisdiction and it is referred to the agency of original jurisdiction for consideration. 


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss disability is manifested by no more than a Level III hearing acuity for the right ear and a Level I hearing acuity for the left ear.

2.  The Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction is manifested by the use of prescription medication and assertions of a restricted diet.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-connected bilateral sensorineural hearing loss have not been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86 (2011).

2.  The criteria for a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, with erectile dysfunction, to include entitlement to separate compensable disability ratings for bilateral lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

A VCAA letter dated in October 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned. 

Furthermore, the Board notes that, for initial rating claims and claims for earlier effective dates, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Additionally, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112  (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with examinations for his hearing loss and diabetes mellitus claims most recently in October 2009.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected hearing loss and diabetes mellitus since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiners reviewed the claims files, conducted the appropriate diagnostic tests and studies, and considered the Veteran's assertions.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examinations in this case are adequate upon which to base a decision with regard to these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, to include entitlement to separate compensable disability ratings for bilateral lower extremity peripheral neuropathy.

An evaluation of 20 percent is currently assigned to the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction and subjective peripheral neuropathy of the bilateral lower extremities, effective August 17, 2006, under Diagnostic Code 7913.  The Veteran is seeking an increased rating. 

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes mellitus, requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

According to Note (1) of Diagnostic Code 7913, compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

The Board notes that the Veteran underwent a VA examination for his diabetes mellitus, type II in October 2009.  The examiner reviewed the claims file.  The Veteran reported not having spontaneous erections.  He reported poor erections for the last 2 to 3 years.  He no longer has an erection upon waking, and he has no erections without Levitra.  The examiner noted that he has diabetes mellitus with moderately well controlled bs (last al c was 6.1).  The examiner noted that, in addition to diabetes mellitus, the Veteran has multiple reasons to have poor erectile function, including current ECT therapy and multiple medications.  The Veteran denied ketoacidosis and hypoglycemic reactions.  The Veteran has had no hospitalization for ketoacidosis and hypoglycemic reactions per year.  The Veteran eats mostly salads and his diet is self-regulated.  The Veteran denied restriction of activities secondary to diabetes.  He reported that, with any walking or standing, he develops pain in the knees and ankles.  When he sits down, the pain usually goes away.  He described the pain as a dull aching sensation at a 3/10 pain level, which last momentarily or can last up to 15 minutes.  The Veteran identifies anterior ankle as site of abnormal sensation when they develop discomfort.  The Veteran reported that he visits his diabetic care provider every 6 months approximately.  He denied other symptoms, such as anal pruritus and loss of strength.  It was noted that a September 2009 VA eye examination revealed that the Veteran had had diabetes mellitus for 4 to 5 years with no retinopathy seen.  With regard to vascular-cardiac symptoms, the Veteran reported that he could shovel snow if needed and that he currently walks about 15 minutes.  The Veteran claimed that his weight is his most limiting factor and states that he gets "out of breath sooner".  The Veteran reported that he retired from his job in his 50's and that he previously worked as a technician in electronics.  The Veteran denied symptoms of hypertension and claudication.  With regard to neurologic symptoms, the Veteran reported occasional paresthesia in the hands and feet.  He reported some falling asleep sensation in the hands and feet for the past 6 months.  The Veteran noted anterior ankle pain with standing.  The Veteran denied bladder or bowel functional impairment.  Upon examination, the examiner diagnosed the Veteran with diabetes mellitus, type 2, with no visual, cardiac, vascular, or nephrologic complications.  The examiner noted the Veteran's report of lower extremity anterior ankle pain, to include tingling, which is more likely related to ankle/knee pain from osteoarthritis and less likely related to diabetes mellitus, type 2, based on history provided by the Veteran today and intact monofilament testing.  Bilateral wrist tingling is more likely related to bilateral carpal tunnel syndrome secondary to his prior employment as an electronics technician.  The examiner noted that the Veteran has erectile dysfunction likely related to diabetes mellitus.  The examiner noted that there are multiple reasons to have poor erectile dysfunction, including current ECT therapy and multiple medications.  The examiner concluded that it is as likely as not that the Veteran's diabetes mellitus is contributing to his erectile dysfunction. 

The Veteran also underwent a VA examination in January 2008.  The Veteran reported no ketoacidosis or hypoglycemic reactions.  The Veteran checks his finger sticks twice daily.  The Veteran has had no hospitalization for diabetes mellitus.  He is on no particular restricted diet; however, he avoids all sugars.  The Veteran reported no restriction of activities from diabetes mellitus.  The Veteran is treated with glyburide.  The Veteran denied visual symptoms.  He has glaucoma from a February 2006 eye examination.  The Veteran denied vascular-cardiac symptoms.  An EKG showed old inferior infarct in December 2007.  The Veteran reported that he can carry 80-90 pounds while moving.  It was noted that the Veteran has limitations because of his depression.  The Veteran reported that he has had several ECT procedures and he is "always depressed" but is not suicidal.  The Veteran has had hypertension for 6 to 8 years.  He denied claudication.  The Veteran reported having erectile dysfunction.  With regard to neurologic symptoms, the Veteran reported paresthesias in the bilateral feet.  He denied TIA, CVA, and bladder and bowel functional impairments.  The Veteran was noted as not having retinopathy.  Upon examination, the examiner diagnosed the Veteran with type 2 diabetes mellitus, well controlled, with subjective symptoms of bilateral lower extremity neuropathy but normal monofilament testing.  He has subjective erectile dysfunction that is less likely related to his type 2 diabetes mellitus and is more likely related to his significant depression and medications for his bipolar illness.  The examiner concluded that the Veteran's hypertension developed after the diagnosis of diabetes mellitus and is as likely due to the diabetes mellitus and as likely to obesity.  The examiner noted that, as a result of his type 2 diabetes mellitus, hypertension, and erectile dysfunction complications, he has mild subjective functional limitations.  

The Veteran underwent a VA eye examination in February 2008.  The examiner noted that results of a recent diabetes mellitus digital retinal or diabetes mellitus dilated funduscopic eye examination indicates no retinopathy present.  In addition, the Veteran has no other diabetes mellitus ocular risk factors, such as diabetes mellitus for greater than 15 years, diabetic nephropathy, type 2 diabetes mellitus and cardiovascular autonomic neuropathy, lower extremity amputation related to diabetes mellitus, HGBA1C result greater than 8.0, history of diabetic retinopathy, or pregnancy and pre-existing diabetes.

In order for the Veteran's disability to warrant an increased rating under Diagnostic Code 7913, it must meet the criteria of at least a 40 percent rating.  The claim file contains no medical evidence reflecting that the Veteran must regulate his activities.  In fact, it was specifically noted in the January 2008 and October 2009 VA examination reports that the Veteran's activities are not restricted secondary to his diabetes mellitus.  As such, the Board finds that the criteria for a 40 percent rating have not been met under Diagnostic Code 7913. 

The Board notes that concern was expressed at the August 2009 local hearing over compensation for erectile dysfunction.  However, the Board notes that service connection for erectile dysfunction was included in the initial grant for service connection for diabetes mellitus, type II, and the Veteran is currently receiving special monthly compensation on account of loss of use of a creative organ.

With regard to the subjective complaints of peripheral neuropathy, the Board has considered whether the Veteran should be awarded separate compensation for peripheral neuropathy of either lower extremity.  However, the Board does not find any objective medical evidence of peripheral neuropathy of either lower extremity secondary to diabetes mellitus, type II.  The January 2008 VA examiner diagnosed the Veteran with type 2 diabetes mellitus, well controlled, with subjective symptoms of bilateral lower extremity neuropathy but normal monofilament testing.  The October 2009 VA examiner noted the Veteran's report of lower extremity anterior ankle pain, to include tingling, which is more likely related to ankle/knee pain from osteoarthritis and less likely related to diabetes mellitus, type 2, based on history provided by the Veteran today and intact monofilament testing.  The examiner further noted that bilateral wrist tingling is more likely related to bilateral carpal tunnel syndrome secondary to his prior employment as an electronics technician.  Therefore, upon review of all relevant medical evidence of record, the Board finds no objective evidence of peripheral neuropathy related to diabetes mellitus.  Certainly, the Veteran is competent to report symptoms such as those experienced in his upper or lower extremities; however, the Board finds the opinion of the competent health care examiner to be the most probative evidence as to the underlying etiology of those symptoms.  Additionally, the Veteran reported at the November 2010 hearing that he did not have any pain, tingling, or numbness in his feet.  As such, a separate compensable evaluation is not warranted for peripheral neuropathy as secondary to service-connected diabetes mellitus.

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the endocrine system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.119, Diagnostic Codes 7900-7919 (2011). 
 
The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected diabetes mellitus, type 2 with erectile dysfunction is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for diabetes mellitus, type II, with erectile dysfunction, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application.  Fenderson, supra.

2.  Entitlement to an initial compensable disability rating for bilateral sensorineural hearing loss. 

In a May 2008 rating decision, the RO granted service connection for bilateral sensorineural hearing loss and assigned a 0 percent evaluation, effective August 17, 2007.  The Veteran seeks higher ratings.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2011).

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  


Most recently, the Veteran underwent a VA audiological examination on October 2, 2009.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
30
55
100
110
LEFT
20
45
70
80
The Board notes that the VA examination report recorded an auditory threshold level of 105 decibels at 4000 Hertz for the right ear.  However, the audiological evaluation report from this date recorded 110 decibels at 4000 Hertz for the right ear.  The Board presumes the recording of 105 decibels to be an error in copying the results.  As such, the average decibel loss was 73.75 for the right ear and 53.75 for the left ear.  Speech recognition ability was 88 percent in the right ear and 94 percent in the left ear.  This examination report specifically indicated that speech recognition scores were obtained using the Maryland CNC test.  According to Table VI of 38 C.F.R. § 4.85, this examination results in the assignment of a hearing acuity of Level III for the right ear and a Level I for the left ear.  This warrants a 0 percent rating.  

The Veteran also underwent a VA audiological examination on June 30, 2008.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
20
40
90
90
LEFT
15
40
80
80
The average decibel loss was 60 for the right ear and 53.75 for the left ear.  Speech recognition ability was 92 percent bilaterally.  This examination report specifically indicated that speech recognition scores were obtained using the Maryland CNC test.  According to Table VI of 38 C.F.R. § 4.85, this examination results in the assignment of a hearing acuity of Level II for the right ear and a Level I for the left ear.  This warrants a 0 percent rating.  

The claims file also contains VA treatment records.  However, the VA treatment records do not record the Veteran's hearing impairment in terms of the specific hearing thresholds or reflect that recorded word recognition scores were obtained using the Maryland CNC test.

In summary, upon review of all relevant medical evidence of record, the Board does not find that the Veteran's hearing loss meets the criteria of a compensable evaluation.  Therefore, an increased rating is not warranted.  

While the Board notes the difficulties the Veteran experiences as a result of his disability, his claim primarily hinges on a mechanical application of specifically defined regulatory standards.  The Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath, 1 Vet. App. 589.  The Board notes the Veteran's assertions that he has difficulty hearing people or discerning what they are saying to him, particularly with background noise.  

In this regard, the Board notes that the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).   In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 
	
In summary, the Board concludes that the preponderance of the evidence is against the claim for a compensable evaluation for bilateral hearing loss.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.



ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, to include entitlement to separate compensable disability ratings for bilateral lower extremity peripheral neuropathy is denied.

Entitlement to an initial compensable disability rating for bilateral sensorineural hearing loss is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


